            Case 2:18-cr-00131-RAJ Document 1347 Filed 07/01/20 Page 1 of 1




 1                                                    The Honorable Judge Richard A. Jones
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,                          NO. CR18-0131 RAJ
 9
                             Plaintiff,
                                                       ORDER GRANTING MOTION TO
10
                        v.                             SEAL EXHIBIT 1 TO UNITED
11                                                     STATES’ RESPONSE TO
                                                       DEFENDANT’S MOTION FOR
12    LAMONT JEFFREY REYNOLDS,
                                                       RECONSIDERATION
13
                             Defendant.
14
15         This matter has come before the Court on the motion to seal Exhibit 1 to United
16 States’ Response to Defendant’s Motion for Reconsideration. The Court has reviewed
17 the motion and records in this case and finds there are compelling reasons to permit the
18 filing under seal of the Exhibit 1 to United States’ Response to Defendant’s Motion for
19 Reconsideration, due to the sensitive information contained therein.
20         IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1344) is GRANTED.
21 Exhibit 1 to United States’ Response to Defendant’s Motion for Reconsideration shall
22 remain filed under seal.
23         DATED this 1st day of July, 2020.
24
25
26
                                                    A
                                                    The Honorable Richard A. Jones
27                                                  United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Reynolds, CR18-0131 RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
